Title: To George Washington from Robert Morris, 19 September 1782
From: Morris, Robert
To: Washington, George


                  
                     
                     Sir
                     Office of Finance 19th September 1782.
                  
                  I received yours of the sixteenth Instant yesterday morning.  I trust that your Excellency will have received every Thing relating to my Department in due Season for the meeting of the Commissioners upon the eighteenth.
                  I agreed with Mr Sands that the Issues should be adjusted at the Treasury as made to the moving Army, and that a half Penny per Ration should be allowed to the Public for the Issues at West Point.  The manner of determining the Amount of these Issues I shall leave to Mr Cornell to adjust—He will take your Excellency’s advice on the Subject.  With perfect Respect I have the Honor to be Sir Your most obedient & humble Servant
                  
                     Robt Morris
                  
               